Exhibit 10.15

 

 

CONFIDENTIAL

 

Our Ref

:  WBG/06/4355

Date

:  1 November 2006

 

Atlantic Components Limited

B24-B27, 1/F., Block B,

Proficient Industrial Centre,

6 Wang Kwun Road,

Kowloon Bay, Kowloon.

Attention: Mr. Yang Chung Lun, Director

Dear Sirs,

 

 

Re:

Facility Letter

We, CITIC Ka Wah Bank Limited (the “Bank”), are pleased to offer you (the
“Borrower”) the general banking facilities (the “Facilities”) on the following
terms and conditions.

 

 

 

 

1.

Facilities

 

 

 

 

1.1

The Facilities are available by way of the following:

 

 

 

 

 

Extent of Facilities

 

 

 

Item 1

Invoice Financing – Import Facility (“INFI”) up to the extent of
HKD13,000,000.00.

 

 

 

 

 

Remarks:

 

 

 

 

 

i.

Maximum tenor is up to 45 days from the date of drawdown.

 

 

 

 

 

 

ii.

Approved list of suppliers and each of the individual limits are subject to the
Bank’s prior approval on case by case basis.

 

 

 

 

 

Item 2

Overdraft Facility up to the extent of HKD1,000,000.00.
(Sub-limit of item 1)

 

 

 

 

Item 3

Bridging Loan Facility of HKD6,000,000.00.
Final Maturity Date: 30 days from the date of drawdown.
(Sub-limit of Item 1)

 

 

 

 

 

Remark:

 

 

 

 

 

Full proceeds of this Loan should be used to settle the bills outstanding with
Dah Sing Bank, Limited. The actual amount of this Loan may be adjusted at the
Bank’s discretion up to the bills outstanding on the date of loan drawdown or
HKD6,000,000.00, whichever is lower.

 

 

 

1.2

The Facilities will be subject to periodic review, as the Bank deems fit at its
sole and absolute discretion. The Facilities shall expire and be repayable
forthwith as and when the Bank has given the Borrower notice of termination.
Nevertheless, the Bank reserves the right at its sole and absolute discretion to
increase, reduce, cancel and/or demand repayment of the Facilities or any part
or parts thereof at any time to be effective forthwith by notice to the
Borrower.

1

 

 

CITIC KA WAH BANK LIMITED

232 Des Voeus Road Central, Hong Kong Cable: ‘KWABANK’ Telex: 74636 KWBNK HX
SWIFT:‘KWHKHKHH’

 

Fax: (852) 3603 4000 Tel: (852) 3603 6633


--------------------------------------------------------------------------------



 

 

CONFIDENTIAL

 

Our Ref

:  WBG/06/4355

Borrower

:  Atlantic Components Limited


 

 

 

2.

Interest

 

 

2.1

Interest will be charged on the Facilities, subject to fluctuation, at the
following respective rates (the “Contract Rate”):

 

 

 

 

Contract Rate

 

 

 

 

For
Item 1

The Best Lending Rate as quoted by the Bank from time to time (“Prime Rate”)
minus 0.5% per annum;

 

 

 

 

 

or

 

 

 

 

 

3% over and above 1-month Hong Kong Inter Bank Offered Rate (“HIBOR”) per annum
as quoted by the Bank on the first day of each interest period, subject to
market availability, whichever is higher.

 

 

 

 

For
Item 2

Prime Rate per annum;

 

or

 

 

 

 

 

3.5% over and above 1-month HIBOR per annum as quoted by the Bank from time to
time, whichever is higher.

 

 

 

 

 

Accrued interest shall be payable monthly and bear interest thereon as principal
advance.

 

 

 

 

For
Item 3

Prime Rate minus 0.5% per annum;

 

or

 

 

 

 

 

3% over and above 1-month HIBOR per annum as quoted by the Bank on the first day
of each interest period, whichever is higher.

 

 

2.2

Interest will accrue from day to day and be calculated on the basis of the
actual number of days elapsed and a 365-day year for Hong Kong Dollar or 360-day
year for United States Dollar or according to the market practice for
calculation of other currencies.

 

 

3.

Charges and Commissions

 

 

3.1

Charges and commissions will be levied and payable as set out in the following
table. Once paid, such charges and commissions shall not be refundable under any
circumstances.


 

 

 

 

Charges and Commissions

 

 

 

For Item 1

Handling fee for INFI charged at 1/8% flat shall be paid per each transaction.
HKD Bills Commission is waived.

 

 

 

 

For All
Items

Arrangement Fee of HKD10,000.00 shall be payable by the Borrower to the Bank
upon acceptance of this Facility Letter.

 

 

 

3.2

Notwithstanding anything herein contained, the Bank reserves the right to vary
the amount of the charges and commissions set out in the aforesaid table from
time to time at the Bank’s absolute discretion by giving prior written notice.

 

 

3.3

If applicable, the Borrower is also required to pay those charges set out in the
Banking Charges Schedule published by the Bank from time to time.

2

 

 

CITIC KA WAH BANK LIMITED

232 Des Voeus Road Central, Hong Kong Cable: ‘KWABANK’ Telex: 74636 KWBNK HX
SWIFT:‘KWHKHKHH’

 

Fax: (852) 3603 4000 Tel: (852) 3603 6633


--------------------------------------------------------------------------------



 

 

CONFIDENTIAL

 

Our Ref

:  WBG/06/4355

Borrower

:  Atlantic Components Limited


 

 

 

4.

Repayment

 

 

 

4.1

Without prejudice to Clause 1.2, the Facilities together with accrued interest
shall be repaid according to the following Repayment Schedule:

 

 

 

 

Repayment Schedule

 

 

 

For Item 1

Each advance together with accrued interest shall be repaid on or before the
date specified in the relevant application.

 

 

 

 

For Item 2

The total outstanding amount shall be repaid in a lump sum upon demand.

 

 

 

 

For Item 3

The Bridging Loan principal together with accrued interest shall be repaid in
one lump sum on the Final Maturity Date.

 

 

 

5.

Default Interest

 

 

5.1

The Bank reserves the right to collect default interest on any sum (whether
principal or interest) overdue and not paid under any of the Facilities at the
following rates:

 

 

 

 

Default Interest Rate

 

 

 

For Item 1

4% per annum over and above the Contract Rate.

 

 

 

 

For Item 2

8.5% per annum over and above the Prime Rate.

 

 

 

 

For Item 3

2% per annum over and above the Contract Rate.

 

 

 

5.2

Default interest shall be calculated on basis of the actual number of days
elapsed and a 365-day year for Hong Kong Dollar or 360-day year for United
States Dollar or according to the market practice for calculation of other
currencies.

 

 

 

6.

Security

 

 

 

6.1

The Facilities are granted against the following securities (the “Securities”):


 

 

 

 

Securities

 

 

 

i.

First Legal Charge over the following property (the “Property”) to secure all
monies general banking facilities granted or to be granted to the Borrower.
Title(s) of the Property shall be approved by the Bank’s appointed solicitors at
the Borrower’s own cost.

 

 

 

 

 

Property:

 

 

 

 

 

Workshop B10. 1/F., Block B, Proficient Industrial Centre, 6 Wang Kwun Road,
Kowloon Bay, Kowloon. (Security Provider 1: Solution Semiconductor (China)
Limited)

 

 

 

 

ii.

Fixed charge of the following deposit(s) (the “Deposit(s)”) placed with the
Bank.

 

 

 

 

 

Deposit(s):

 

 

 

 

 

Charge on Cash Deposit(s) for an amount of not less than USD700,000,00 or
equivalent value in other approved currencies at lending ratio as determined by
the Bank.
(Security Provider 2: Yang Chung Lun)

3

 

 

CITIC KA WAH BANK LIMITED

232 Des Voeus Road Central, Hong Kong Cable: ‘KWABANK’ Telex: 74636 KWBNK HX
SWIFT:‘KWHKHKHH’

 

Fax: (852) 3603 4000 Tel: (852) 3603 6633


--------------------------------------------------------------------------------



 

 

CONFIDENTIAL

 

Our Ref

:  WBG/06/4355

Borrower

:  Atlantic Components Limited


 

 

 

 

iii.

A Personal Guarantee from Yang Chung Lun (the “Personal Guarantor”) for
repayment of principal amount up to the extent of all monies and accrued
interest and default interest thereon and all other costs and expenses.

 

 

 

6.2

The Bank reserves the right to request for any additional securities as the Bank
may deem fit at its sole and absolute discretion from time to time.

 

 

6.3

Nothing in this Facility Letter shall release, terminate or invalidate any
security given or security document signed before the date of this Facility
Letter. If there is any such security or security document the same shall
continue to secure the Facilities granted or to be granted under this Facility
Letter.

 

 

7.

Conditions Precedent

 

 

7.1

The Facilities will be available for drawing when the Bank has received the
following documents in form and substance satisfactory to the Bank:

 

 

 

Documents

 

 

 

i.

The duplicate copy of this Facility Letter duly signed by the Borrower
indicating its acceptance of the Facilities on terms and conditions set out
herein and duly signed by the Personal Guarantor and Security Providers.

 

 

 

 

ii.

Borrower’s Board Resolutions and Shareholders’ Resolution certified by any
director(s) of the Borrower.

 

 

 

 

iii.

General Commercial Agreement duly signed by the Borrower.

 

 

 

 

iv.

Notice of Drawing duly signed by the Borrower.

 

 

 

 

v.

Guarantee and Indemnity duly signed by the Personal Guarantor.

 

 

 

 

vi.

Guarantor/ Security Provider (Individual) Acknowledgement duly signed by the
Personal Guarantor and Security Provider 2.

 

 

 

 

vii.

Charge on Cash Deposit(s) duly executed by the Security Provider 2 in favour of
the Bank.

 

 

 

 

viii.

Negative Disclosure Notice of Deposit Protection Scheme duly signed by the
Security Provider 2.

 

 

 

 

ix.

Legal Charge on the Property created in favour of the Bank duly executed by all
relevant parties together with Board Resolutions and Shareholders’ Resolutions
(if applicable).

 

 

 

 

x.

Certified true copies of identity documents of all authorized signers of the
Borrower, Personal Guarantor and Security Providers.

 

 

 

 

xi.

Certified true copy of Memorandum and Articles of Association of the Borrower.

 

 

 

 

xii.

Certified true copy of Business Registration Certificate of the Borrower.

 

 

 

 

xiii.

Certified true copy of Certificate of Incorporation of the Borrower.

 

 

 

 

xiv.

Any other documents as may reasonably be requested by the Bank from time to
time.

 

 

 

4

 

 

CITIC KA WAH BANK LIMITED

232 Des Voeus Road Central, Hong Kong Cable: ‘KWABANK’ Telex: 74636 KWBNK HX
SWIFT:‘KWHKHKHH’

 

Fax: (852) 3603 4000 Tel: (852) 3603 6633


--------------------------------------------------------------------------------



 

 

CONFIDENTIAL

 

Our Ref

:  WBG/06/4355

Borrower

:  Atlantic Components Limited


 

 

 

8.

Additional Terms

 

 

 

8.1

In the event the Securities include Equitable Mortgage/Legal Charge of any real
property (the “Property”), the following provisions shall apply:

 

 

 

 

Additional Terms for “Property”

 

 

 

i.

The Property shall be appraised by the Bank’s appointed valuer. The valuation
charges and all expenses thereto shall be borne by the Borrower.

 

 

 

 

ii.

The Property shall be insured against fire risks through the Bank’s appointed
agent for an amount as determined by the Bank and that the insurance policy(ies)
together with the premium receipt(s) shall be kept by the Bank with interest
vested in CITIC Ka Wah Bank Limited. The Bank shall be entitled (but not
obliged) to take out the insurance for the Borrower and the insurance premiums
and all expenses thereto shall be borne by the Borrower and be debited to their
accounts without prior reference to the Borrower.

 

 

 

 

iii.

If the Property has been insured against Master/Comprehensive Fire Insurance
Policy (the “Policy”), the Bank reserves the right to reject the Policy at its
own discretion. Once the Policy is accepted, the Borrower shall have the duty to
inform the Bank if the Policy is terminated. Upon the Bank’s acceptance of the
Policy, the Bank requires an annual charge in a sum of HKD300.00 to be payable
upon execution of the Equitable Mortgage/Legal Charge and yearly thereafter.

 

 

 

9.

Undertakings

 

 

 

The Borrower undertakes to the Bank during the period while any sum is due or
payable hereunder that, unless the Bank otherwise expressly agreed in writing:

 

 

9.1

The Borrower’s indebtedness to the Bank shall rank pari-passu with all its other
present and future borrowings of similar nature.

 

 

 

9.2

The Borrower shall provide the Bank with its account receivable aging report on
a semi-annual basis.

 

 

10.

Language

 

 

10.1

The Chinese version of the Facility Letter, if produced, is for reference only
and if there is any conflict between the English and Chinese version, the
English version shall prevail.

 

 

11.

Governing Law

 

 

11.1

The Facility Letter shall be governed by the laws of Hong Kong SAR. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the courts of
Hong Kong SAR as regards any claim or matter arising hereunder.

5

 

 

CITIC KA WAH BANK LIMITED

232 Des Voeus Road Central, Hong Kong Cable: ‘KWABANK’ Telex: 74636 KWBNK HX
SWIFT:‘KWHKHKHH’

 

Fax: (852) 3603 4000 Tel: (852) 3603 6633


--------------------------------------------------------------------------------



 

 

CONFIDENTIAL

 

Our Ref

:  WBG/06/4355

Borrower

:  Atlantic Components Limited

Kindly sign and return to us the duplicate copy of this Facility Letter to
indicate your acceptance of this credit facility arrangement by 22 November 2006
and if not accepted by that date, unless extended by us at our sole and absolute
discretion, this offer will be deemed to have lapsed.

Should you have any queries on the completion of the required documents, please
do feel free to contact our Mr. Billy Wong at 3603 2045. For queries on banking
arrangements, please contact our Mr. Thomas Lam at 3603 6196 at anytime.

 

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

For and on behalf of

 

For and on behalf of

 

CITIC Ka Wah Bank Limited

 

CITIC Ka Wah Bank Limited

 

 

 

 

 

-s- Frankie Lam [c55301032.jpg]

 

-s- Thomas Lam [c55301033.jpg]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Frankie Lam

 

Thomas Lam

 

Assistant Vice President

 

Vice President and Team Head

 

Credit Administration

 

Commercial Banking

 

 

 

 

 

FL/bw/sc

 

 

 

6

 

 

CITIC KA WAH BANK LIMITED

232 Des Voeus Road Central, Hong Kong Cable: ‘KWABANK’ Telex: 74636 KWBNK HX
SWIFT:‘KWHKHKHH’

 

Fax: (852) 3603 4000 Tel: (852) 3603 6633


--------------------------------------------------------------------------------